Citation Nr: 0002312	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-08 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Halifax Medical Center from 
December 14, 1996, to December 20, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The appellant served on active duty from July 1942 to April 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 decision of the Bay Pines, Florida, 
Medical Center (VAMC) of the Department of Veterans Affairs 
(VA), which denied payment or reimbursement for expenses 
incurred as a result of a period of hospitalization at 
Halifax Medical Center that began on December 14, 1996.


REMAND

The record shows that the appellant was hospitalized at 
Halifax Medical Center on December 14, 1996, for treatment of 
a gastrointestinal bleed that was considered to be possibly 
due to Coumadin therapy.  He has contended that the 
administration of Coumadin, which he claims was prescribed in 
connection with outpatient treatment provided at a VA medical 
facility, caused the gastrointestinal bleed that led to this 
period of hospitalization.  In essence, he has claimed 
compensation benefits under 38 U.S.C.A. § 1151 for the 
gastrointestinal bleeding disorder that could, in turn, 
provide a basis for payment or reimbursement of the claimed 
hospital expenses if found to be a service-connected 
disability under section 1151.  See 38 C.F.R. § 17.120 
(1999).  This issue is therefore intertwined with the issue 
that is currently before the Board.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  It is noted that no VA outpatient 
treatment records have been associated with the claims file 
for appellate review, so it is unclear whether there is 
documentation reflecting VA-administered Coumadin therapy.

In view of the above, the claim is remanded for the 
following:

1.  The VAMC should take customary 
measures to obtain copies of all medical 
records of treatment provided to the 
appellant by VA during 1996 for 
association with the claims file.
2.  The VAMC should forward the claim to 
the RO for adjudication of the 
intertwined issue of entitlement to 
service-connected compensation benefits 
for gastrointestinal bleeding under the 
provisions of 38 U.S.C.A. § 1151.  If 
adverse, this matter must be developed 
for appellate consideration, and this 
should include furnishing a supplemental 
statement of the case and affording a 
reasonable opportunity for the appellant 
to respond.  Thereafter, the case should 
be returned to this Board for further 
appellate consideration.  The appellant 
need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


